Citation Nr: 0514890	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spines.  

2.  Entitlement to service connection for arthritis, other 
than gouty arthritis, of the right knee.  

3.  Entitlement to service connection for arthritis, other 
than gouty arthritis, of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from March 1966 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  

The issue of entitlement to service connection for 
degenerative joint disease of the thoracic and lumbar spines, 
will be discussed in the remand portion of this decision; the 
issue is remanded to the RO via the Appeals Management Center 
in Washington D.C. 

In the appellant's June 2003 substantive appeal, the 
appellant raised the issue of entitlement to an increased 
rating for bilateral hearing loss.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The probative medical evidence demonstrates that the 
appellant does not currently have arthritis, other than gouty 
arthritis, of the right knee.  

2.  The probative medical evidence demonstrates that the 
appellant does not currently have arthritis, other than gouty 
arthritis, of the left knee.   


CONCLUSIONS OF LAW

1.  Arthritis of the right knee, other than gouty arthritis, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  Arthritis of the left knee, other than gouty arthritis, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in December 2001, prior to the initial 
rating decision with regard to the issues on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
In addition, the Board observes that the July 2002 Statement 
of the Case provided the appellant with the text of the 
relevant portions of the VCAA, as well as the implementing 
regulations.  The Board further notes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Id.  Thus, VA's duty to notify has been 
fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in March 2001, the appellant underwent a 
VA examination which was pertinent to his service connection 
claims.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  The RO has obtained all relevant VA and 
private medical records identified by the appellant.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).     

In the instant case, the appellant contends that he currently 
has arthritis of the bilateral knees which is related to his 
period of active military service.  

After a careful review of the evidence of record, the 
preponderance of the evidence is against the appellant's 
claim for service connection for arthritis, other than gouty 
arthritis of the right knee and left knee.  In this regard, 
the appellant's service medical records show that in April 
1983, the appellant sought treatment for complaints of pain 
in his right thigh.  At that time, the appellant reported 
that he had had right thigh pain off and on for the last 
year.  Although he stated that he did not have any hip or 
knee pain, he noted that his knee gave way at times.  The 
physical examination showed that the appellant's "knees 
patellae [were] hypermobile [sic]," and that the "rest" 
was within normal limits.  The diagnosis was of questionable 
("?") chondromalacia.  However, there was no specific 
diagnosis of arthritis of the right or left knee.  In fact, 
the appellant's service medical records are negative for any 
complaints or findings of arthritis of the right or left 
knee.  

The appellant's service medical records further reflect that 
in May 1990, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had a 
"trick" or locked knee, the appellant responded "no."  In 
response to the question as to whether the appellant had ever 
had or if he currently had arthritis, rheumatism, or 
bursitis, or bone, joint or other deformity, the appellant 
responded "yes."  In this regard, the examining physician 
noted that in 1971, the appellant was diagnosed with gout 
arthritis, and that he had deformity in both feet (toes 
curled), secondary to gout arthritis.  On clinical 
examination, the appellant's lower extremities were 
clinically evaluated as "normal," with the exception of his 
great left toe, which was noted to be erythematous and 
tender.  

By an October 1991 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
gout.  By a rating decision dated in September 1993, the 
veteran's service-connected gout was recharacterized to 
include gouty arthritis. 

In November 1993, the appellant underwent a VA examination.  
At that time, it was noted that the appellant had a history 
of gout which involved mostly his knees and his hands.  It 
was reported that the appellant had pain and limping with his 
knees.  Upon physical examination, there was no swelling or 
deformity of the knees, and there was normal range of motion 
for all joints examined, including the knees.  The diagnosis 
was gouty arthritis, with typical pain syndrome.  X-rays of 
the appellant's bilateral knees which were taken at the time 
of the November 1993 VA examination were interpreted as 
showing no focal bony erosion or compartmental narrowing; no 
acute bony abnormality was noted.    

VA Medical Center (VAMC) outpatient treatment records, from 
September 1997 to April 1998, show that in September 1997, 
the appellant underwent a follow-up examination.  At that 
time, he stated that he had pain in his knees and shoulders.  
While the clinical assessment was arthritis, there was no x-
ray evidence of arthritis of either the right or left knee.  
The records further reflect that in January 1998, the 
appellant underwent a routine examination.  At that time, it 
was noted that he was doing well with minimal joint pain 
which was still mostly in his knees and hips.  The physical 
examination showed that there was no swelling or redness of 
the hips or knees.  Although the diagnosis was arthritis, 
gout, stable, there was no specific diagnosis of arthritis, 
other than that associated with gout, of the right or left 
knee.  Furthermore, there was no x-ray evidence of arthritis 
of the right or left knee.     

A VA examination was conducted in April 1999.  At that time, 
the appellant stated that he had a history of gout and that 
he currently had pain in his knees, back, shoulders, and 
fingers.  Upon physical examination of the appellant's knees, 
it was noted that both knees had a range of motion from zero 
to 140 degrees.  There was no effusion, tenderness, or 
crepitation of the knees.  The diagnosis was residuals of 
gout, mainly causing deformity in both feet and some 
limitation of motion in both shoulders.  

In December 1999, the RO received VAMC outpatient treatment 
records, from August 1998 to July 1999.  The records show 
that in August 1998, the appellant underwent a follow-up 
examination.  At that time, it was noted that he had a 
history of gout.  The clinical assessment was of arthritis of 
the knees and shoulders with a history of gout.  However on 
x-rays, arthritis of either the right or left knee was not 
shown.  The records also reflect that in July 1998, arthritis 
and gout was diagnosed.  However, it was not specifically 
reported that the appellant had arthritis in his right knee 
and/or left knee, or that there was x-ray evidence of 
arthritis of either the right or left knee.  

In December 2000, the RO received VAMC outpatient treatment 
records, from January to December 2000.  The records show 
that in May and July 2000, the diagnosis was bilateral knee 
pain.  In addition, in January and July 2000, the 
degenerative joint disease of the knees was diagnosed; 
however, at those times, there was no x-ray evidence of 
arthritis of the right or left knee.  Moreover, the records 
also reflect that in September 2000, x-rays were taken of the 
appellant's knees and were interpreted as showing no evidence 
of fracture or dislocation or joint effusion; no focal 
destructive process identified.  

In March 2001, the appellant underwent a VA examination.  At 
that time, it was noted that late in the 1980's, the 
appellant developed chronic pain in the knees.  Upon physical 
examination, range of motion of the appellant's knees was 
normal.  Pain was noted in the terminal 10 degrees of motion.  
Strength was 5/5, and there was no swelling.  The examiner 
stated that x-rays were taken of the appellant's knees which 
were interpreted as demonstrating no evidence of joint space 
narrowing, periarticular erosion, or joint effusion.  The 
impression was normal radiographic examination of both knees.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  Thus, in this case, service 
connection is not warranted for either knee because the 
probative medical evidence establishes that the appellant 
does not have arthritis, other gouty arthritis, of either 
knee.  Id.

The evidence of record shows that in September 1997 and 
August 1998, arthritis of the knees was clinically diagnosed.  
Additionally, in January and July 2000, a clinical diagnosis 
of degenerative joint disease of the knees was made.  
However, these diagnoses do not suffice to establish that the 
appellant currently has arthritis, other than gouty 
arthritis, of either knee.  The aforementioned diagnoses have 
no probative value because there are no x-ray findings 
supporting such diagnoses.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004) (degenerative arthritis must be confirmed by 
x-ray to qualify as a ratable entity).  In fact, all of the 
x-ray reports of record dated in November 1993, September 
2000, and March 2001, document no findings of arthritis in 
either knee.  Thus, the clinical diagnoses of arthritis of 
the knees and degenerative joint disease of the knees, are 
not supported by radiographic studies, and therefore, have no 
probative value.  

The Board also notes that in Sanchez-Benitez v. West, the 
United States Court of Appeals for Veterans Claims (Court) 
had occasion to address what constitutes a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Id.  

In addition, to the extent that the appellant's bilateral 
knee pain has been associated with his diagnosed gout, 
service connection is already in effect for gout, to include 
gouty arthritis of the knees.  

In this case, the only evidence of record supporting the 
appellant's claims is his own lay opinion that he currently 
has bilateral knee arthritis, other than gouty arthritis, 
which is related to his period of active military service.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In light of the above, the evidence of record establishes 
that the appellant does not currently have arthritis, other 
than gouty arthritis, of the right knee or left knee.  
Accordingly, service connection for these disabilities must 
be denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     


ORDER

The claim of entitlement to service connection for arthritis, 
other than gouty arthritis, of the right knee is denied.  

The claim of entitlement to service connection for arthritis, 
other than gouty arthritis, of the left knee is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the appellant's claim of entitlement 
to service connection for degenerative joint disease of the 
thoracic and lumbar spines.  In this regard, the Board notes 
that in October 2004, after the appellant's case was 
certified on appeal, the appellant submitted directly to the 
Board private medical records which pertained to his claim 
for service connection for degenerative joint disease of the 
thoracic and lumbar spines.  See 38 C.F.R. §§ 19.37, 
20.1304(c) (2004).  However, the evidence was not accompanied 
by a waiver of initial RO review.  See 38 C.F.R. § 20.1304; 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  As a general rule, if further evidence is timely 
received by the Board, the Board must remand the case to the 
RO, unless the appellant or the appellant's representative 
waives the right to initial consideration by the RO.  
38 C.F.R. § 20.1304(c) (2004).  Thus, in light of the above, 
given that the additional medical evidence sent to the Board 
was not accompanied by a waiver of initial RO review, this 
case must be remanded to the RO for initial consideration of 
the additional evidence and issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(a), (c) 
(2004).  

Accordingly, the appellant's case is remanded to the RO for 
the following action: 

The RO should review and re-adjudicate 
the issue of entitlement to service 
connection for degenerative joint disease 
of the thoracic and lumbar spines, in 
light of the additional evidence that has 
been associated with the claims file 
since the appeal was certified to the 
Board in September 2004.  If any such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.     

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


